DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.




Response to Arguments
Applicant's arguments and amendments filed 6/13/2022 have been fully considered but they are not persuasive.
Applicant has amended the independent claims.  The Examiner notes that the amendments do not overcome the prior art of record previously used to reject the claims. The Examiner after further review has removed the Coleman reference and the independent claims are now rejected under 35 U.S.C. 102.  A broadest reasonable interpretation of a first image being visible in its entirety on the screen when displayed is taught by Stallings, wherein Stallings teaches that the GUI in Figure 6 is displayed (and therefore visible) in the GUIs entirety.  The rejection of the independent claims has further been rewritten below to further detail the Examiner’s interpretation and to provide Applicant further clarity.  
Applicant further argues that because Stallings moves a selector from cell to cell to select a cell, Stallings has no need for identifiers to display on the active element to identify the active element, which active element is activated when user input is received including one of the identifiers that corresponds to the active element.  Applicant concludes that Stallings fails to teach or suggest “wherein a plurality of first active elements of the first image are visibly displayed within the first image” and “wherein each first graphic element is displayed on or in a vicinity of a corresponding first active element”.  The Examiner respectfully disagrees.
Stallings teaches active elements within the first image/GUI in Figure 6, wherein each selectable option in the GUI is an active element (which are displayed within the entire GUI/first image).  The graphic elements correspond to the additional overlaid GUI options in Figure 9, which are both (see the rejection below) displayed on (overlaid) or in a vicinity of (again overlaid and also the cells in Figure 6 are displayed around the overlaid graphic elements) the corresponding active elements in Figure 6.  Therefore, Stallings teaches the amended limitations.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 10-11, 14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stallings et al. (U.S. Patent No. 8,510,780).
		Referring to claim 1, Stallings discloses a device comprising a first interface configured to receive data related to information to be displayed on a screen (see communications interface 131 and tuner 137 in Figure 3 and Column 6, Lines 43-63), a second interface configured to receive user input from a user input device (see receiver 132 in Figure 3 and Column 6, Line 64 through Column 7, Line 21), a third interface configured to output images for display on the screen (see output driver 133 in Figure 3 and Column 7, Lines 22-32).
	Stallings also discloses a processor (see processor 138 in Figure 3) configured to process the data to generate a first image comprising at least part of the information to be displayed (see Figure 6 and Column 4, Lines 11-20), the first image being visible in its entirety on the screen when displayed (see Figure 6 for displaying the GUI in its entirety on the display 112 illustrated in Figure 1), wherein a plurality of first active elements of the first image are visibly displayed within the first image (see Figure 6, Column 9, Lines 17-21 and Column 9, Line 64 through Line 21 for the GUI providing a variety of first active elements, such as the channels and programs available for selection by the user).
	Stallings also discloses that the processor is configured to generate an overlaid image by overlaying the first image (see Figures 7-9 and Column 10, Line 63 through Column 11, Line 39 for overlaying selectable options area 174) (i) with first graphic elements (see Figure 9 for the overlay including first graphic elements in the form of textual elements surrounded by a predetermined amount of empty space and when selected further includes border 175) respectively corresponding to first active elements visible in the first image (see Figure 9 for each option in window 174 relating to the program listings/first active elements in GUI 155, the correspondence being that the channels and program listings/first active elements are filtered based on the first graphic elements selectable in window 174), wherein each first graphic element includes a first identifier different for each first graphic elements (see Figure 9 for each first graphic element having different text indicating the filter option to be applied to the GUI), and each first graphic element corresponding to a single, different first active element (see Figure 9 for the channel shortcut first graphic element allowing a user to further select option to filter the channels and displayed in the first image/GUI, therefore if the sports channel option is selected after selecting the channel shortcut option, the ESPN channel will be displayed, which represents a single, different first active element), wherein each first graphic element is displayed on (see Figure 9 for first graphic element 175/178 being displayed over first active elements located under the overlaid program listings/active elements) or in a vicinity of a corresponding first active element (see Figure 9 for first graphic element 175/178 being displayed in the vicinity of (on the same screen, the Examiner notes this limitation is broad and no exact location has been claimed)), and (ii) with a second graphic element including a second identifier different from the first identifiers, and wherein second identifier corresponds to a group of second active elements visible in the first image and different from the first active elements (see Figure 9 and Column 10, Line 63 through Column 11, Line 39 for overlaying different selectable options area 179 corresponding to active elements in the GUI that can be filtered based on which selectable option is selected, wherein the options correspond to what active program elements can be viewed and selected in the GUI (once filtered)).
	Stallings also discloses that the processor is configured to provide the overlaid image via the third interface for output on the screen (see Figure 3 and Column 7, Lines 22-33 for the output driver 133 containing the circuitry needed to output the GUI and overlay on display 112).
	Stallings also discloses that upon receiving, through the second interface, user input comprising one of the first identifiers, activate a corresponding first active element (see Figure 6 and Column 10, Lines 39-45 for activating one of the program listings to view the television program).
	Stallings also discloses upon receiving, through the second interface, user input comprising the second identifier (see Figures 8-9 and Column 11, Line 50 through Column 12, Line 61 for selecting the second identifier/Sports Channels), overlay over the first image third graphic elements, each third graphic element including a third identifier different from the first identifiers and respectively corresponding to a single second active elements in the group (see Figure 10 and Column 12, Line 62 through Column 13, Line 10 for window 184 extending over the GUI to further display third graphic elements containing a third identifier (ESPN2) different from the first identifiers in window 174 and correspond to the single second active element (ESPN2 channel 750 in the GUI of Figure 6) in the group of Sports Channels).

	Referring to claim 4, Stallings discloses upon reception, through the second interface see receiver 132 in Figure 3 and Column 6, Line 64 through Column 7, Line 21), of an instruct ion to display further information in the data on the screen, generating a second image comprising further information, the second image being visible in its entirety on the  screen when displayed (see Figure 12 for displaying a second image comprising a calendar border and month image that is displayed in its entirety), generating an overlaid second image by overlaying the second image with fourth graphic elements, each fourth graphic element respectively corresponding to different active elements in the second image (see Figure 12 and Column 14, Lines 4-14 for including each day of the month inside the calendar, wherein the dates in the calendar month are selectable by the user) and providing the overlaid second page to the third interface for output (see Figure 3 for the output driver 133 being provided the calendar user interface for output to display 112).

	Referring to claim 5, Stallings discloses overlaying the first graphic elements in the vicinity of their corresponding first active elements (see Figure 8 for displaying graphic borders and indication arrows in the vicinity of the active element options).

	Referring to claim 6, Stallings discloses a screen (see Figure 1 for display 11).

	Referring to claim 7, Stallings discloses that the device is a decoder (see decoder 110 in Figure 1).
	
	Referring to claims 10-11 and 14, see the rejection of claims 1 and 4-5, respectively.

	Referring to claims 17-18, see the rejection of claims 10 and 13, respectively.

	Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stallings et al. (U.S. Patent No. 8,510,780) in view of Breen et al. (U.S. Patent Application Publication 2003/0204846).
	Referring to claim 2, Stallings discloses all of the limitations of claim 1, as well as Stallings disclosing that the processor is configured to overlay the graphic elements corresponding to each active element in the group in addition to previously displayed graphic elements (see Figure 8), but fails to teach that the hardware processor is further configured to overlay third graphic elements in addition to the first graphic elements, and instead of the second graphic element.
	Breen discloses that when navigating through sub-menus similar to the teachings of Stallings (see the rejection above), overlaying the third graphic elements (see Figure 3 and Paragraphs 0044-0045 for selecting an active element in Aggregate 1, which transitions the display to Aggregate 3, which only displays first and then third graphic elements when the menus are navigated by the user, wherein Aggregate 3 allows selection of Watch on-demand content, as opposed to Aggregate 5, which requires display of first graphic elements in Aggregate 1 and then second graphic elements in Aggregate 4 and then third graphic elements in Aggregate 5).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the program guide display system, as taught by Stallings, to includes to the sub-menu navigation and display functionality, as taught by Breen, for the purpose of allowing the user to simply navigate through channels in a more conventional way (see the bottom of Paragraph 0046 of Breen).

	Referring to claim 3, Stallings discloses all of the limitations of claim 1, as well as Stallings disclosing that the processor is configured to overlay the graphic elements corresponding to each active element in the group in addition to previously displayed graphic elements (see Figure 8), but fails to teach overlaying the graphic elements corresponding to each active element in the group instead of previously displayed active elements.
	Breen discloses that when navigating through sub-menus similar to the teachings of Stallings (see the rejection above), overlaying the third graphic elements instead of the first graphic elements and the second graphic elements (see Figure 3 for showing active elements "Previous Episodes" and "Other Discovery Shows" in sub-menu Aggregate 1 and then when selecting "Other Discovery Shows" the sub-menu is changed to Aggregate 4 with different active elements, thereby no longer displaying the active elements in Aggregate 1).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the program guide display system, as taught by Stallings, to includes to the sub-menu navigation and display functionality, as taught by Breen, for the purpose of allowing the user to simply navigate through channels in a more conventional way (see the bottom of Paragraph 0046 of Breen).
  
	Referring to claims 12-13, see the rejection of claims 2-3, respectively.


Claims 8, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stallings et al. (U.S. Patent No. 8,510,780) in view of Chang Soo et al. (U.S. Patent No. 5,446,505).
Referring to claims 8 and 15, Stallings discloses all of the limitations of claims 1 and 10, respectively, as well as the user input is composed of one or more digits (see Figure 4 for the remote control having digits available for selection), however Stallings fails to teach that the actual user input/selection of a graphical user interface option comprises one or more digits.
	Chang Soo discloses that user input/selection of a graphical user interface option comprises one or more digits (see Column 6, Lines 15-33).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the program guide display system, as taught by Stallings, to includes user input in the form of one or more digits, as taught by Chang Soo, for the purpose of employing the OSD function which allows the video/audio signal adjusting apparatus can be easily implemented by the user so as to conveniently adjust the operation parameters for the video the audio signal processing circuits (see Column 7, Lines 16-22 of Chang Soo).

Referring to claim 20, Stallings discloses all of the limitations of claim 10, but fails to teach that the first identifiers, the second identifier, and the third identifiers include characters selectable on the user input device.
Chang Soo discloses that the first identifiers, the second identifier, and the third identifiers include characters selectable on the user input device (see Column 6, Lines 15-33 and Figures 2A-2B).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the program guide display system, as taught by Stallings, to includes hyperlink activation functionality, as taught by Park, for the purpose of enabling a viewer to obtain supplementary information such a shopping information for the products from a network using the provided information (see Paragraph 0002 of Park).



Claims 9, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stallings et al. (U.S. Patent No. 8,510,780) in view of Pack et al. (U.S. Patent Application Publication 2001/0052133).
Referring to claims 9 and 16, Stallings discloses all of the limitations of claims 1 and 10, respectively, but fails to teach that activation of an active element comprises that for a hyperlink, activation of the hyperlink.
Pack discloses that activation of an active element comprises that for a hyperlink, activation of the hyperlink (see Paragraphs 0055-0056).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the program guide display system, as taught by Stallings, to includes hyperlink activation functionality, as taught by Pack, for the purpose of enabling a viewer to obtain supplementary information such a shopping information for the products from a network using the provided information (see Paragraph 0002 of Park).

Referring to claim 19, Stallings disclose all of the limitations of claim 1, but fails to teach that each of the first identifier, the second identifier, and the third identifiers identify a value for selection of one active element visible in the first image.
	Pack discloses that each of the first identifier, the second identifier, and the third identifiers identify a value for selection of one active element visible in the first image (see the Abstract and Figures 6-7 for presenting a value in the form of selectable websites (that are further linked to item codes) that allow the user to purchase an item displayed in the video program being viewed).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the program guide display system, as taught by Stallings, to includes URL selection screen with values for selection, as taught by Pack, for the purpose of employing the OSD function which allows the video/audio signal adjusting apparatus can be easily implemented by the user so as to conveniently adjust the operation parameters for the video the audio signal processing circuits (see Column 7, Lines 16-22 of Chang Soo).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


July 14, 2022